UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1369


YENIS MABEL CONSTANCIA-VUDA DE CRUZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 22, 2020                                   Decided: October 29, 2020


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yenis Mabel Constancia-Vuda de Cruz, Petitioner Pro Se. Kathryn McKinney, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yenis Mabel Constancia-Vuda de Cruz, a native and citizen of El Salvador, petitions

for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the immigration judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Constancia-Vuda de Cruz’s merits hearing and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and

that substantial evidence supports the denial of relief in this case, see INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the reasons

stated by the Board. In re Constancia-Vuda de Cruz (B.I.A. Feb. 28, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2